Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 is pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Japanese Application JP2020-064925 filed 03/31/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11349888. 

Instant Application
Patent Application: 11349888
1. A text data transmission-reception system comprising: a plurality of user terminals; a shared terminal; and an information processing apparatus connectable to each of the plurality of user terminals and the shared terminal via a network, the information processing apparatus including circuitry configured to receive text data transmitted and received between the plurality of user terminals; determine whether or not the text data transmitted and received between the plurality of user terminals includes a request for controlling the shared terminal; and control the shared terminal based on a determination that the text data includes the request for controlling the shared terminal.
A text data transmission-reception system comprising: a plurality of user terminals, each of the plurality of user terminals being configured to receive an input for text data from a user of each of the plurality of user terminals and transmit the text data to another user terminal via a network; and an information processing apparatus connectable to each of the plurality of user terminals and the shared terminal via the network, the information processing apparatus including circuitry configured to receive, via the network, the text data transmitted and received between the plurality of user terminals; determine whether or not the text data transmitted and received between the plurality of user terminals via the network includes a request for controlling a shared terminal; and control the shared terminal based on a determination that the text data includes the request for controlling the shared terminal.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ISHIYAMA et al., “hereinafter ISHIYAMA” (U.S. patent Application: 20180063332) in view of MAHIEU et al., “hereinafter MAHIEU” (U.S. patent Application: 20140101565).


As per claim 1, ISHIYAMA discloses a text data transmission-reception system comprising: 
a plurality of user terminals (ISHIYAMA , Para.236, the conference assistance system includes a plurality of computing devices, e.g., a server cluster, that are configured to communicate with each other over any type of communications link, including a network, a shared memory, etc. to collectively perform the processes disclosed herein, Para.238, conferences or meetings that are usually held to achieve a goal to be shared by multiple users, Para.233, text data is extracted from the image data to be displayed, while the image data may be provided in the form of an electronic file, for example, from a terminal operated by the user ); a shared terminal (ISHIYAMA , Para.37, The electronic whiteboard 10 is used at, for example, a conference, a classroom, or the like and can display data of an electronic file or the like on a display); and an information processing apparatus connectable to each of the plurality of user terminals and the shared terminal via a network (ISHIYAMA , Para.236, the conference assistance system includes a plurality of computing devices, e.g., a server cluster, that are configured to communicate with each other over any type of communications link, including a network, a shared memory), the information processing apparatus including circuitry configured to
receive text data transmitted and received between the plurality of user terminals (ISHIYAMA , Para.05, when the determination result indicates that the text data is to be used, generates, based on the text data, assistance information for assisting the meeting participant, Para.4, at the conference, electronic whiteboards are often used by a meeting participant, to input user's statements.  For example, handwritten characters and the like can be input to the electronic whiteboard with an electronic pen or a user's finger on a touch panel);
determine whether or not the text data transmitted and received between the plurality of user terminals includes a request for controlling the shared terminal (ISHIYAMA , Para.13, FIG. 7 is an illustration of an exemplary screen on which decision-making assistance information is displayed, Para.74, the electronic whiteboard 10 can convert the handwritten-character data into text data by using the character conversion apparatus 20 and can transmit the text data to the decision-making assistance service 40); and
control the shared terminal based on a determination that the text data includes the request for controlling the shared terminal (ISHIYAMA , Para.72,The display control 102 displays various kinds of information.  That is, the display control 102 displays handwritten characters, a variety of screens, and the like.  The display control 102 also displays texts represented by text data obtained through conversion performed by the voice conversion service 30.  The display control 102 further displays decision-making assisting information represented by decision-making assistance data transmitted from the decision-making assistance service 40.).
However ISHIYAMA does not explicitly disclose a request for controlling the shared terminal.
MAHIEU discloses a request for controlling the shared terminal (MAHIEU, Para.32, The video stream may be received from the second computing device.  The control buttons may be for controlling the content capturing application, for example, to start or stop the screen sharing, as illustrated in FIG. 5D with a bubble saying, "Tap to share your screen." , Para.31, the content capturing application is an online meeting or screen sharing application, and the first computing device and the second computing device are used by participants in the online meeting.  In some aspects, a user of the first computing device annotates (e.g., by drawing or writing text) the image displayed by the visual output providing application.  The captured image displayed by the visual output providing application is transmitted to the second computing device in conjunction with the annotation, so that the user of the second computing device can view the annotation.  One example of an annotation by drawing is illustrated in FIG. 5O. ). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in ISHIYAMA with the teachings as in MAHIEU. The motivation for implementing a method for capturing content for sharing.  The method includes instantiating a content capturing application on a first computing device.  The method includes instantiating a visual output providing application for execution within the content capturing application, where the visual output providing application does not execute independently of the content capturing application, and where the visual output providing application is configured to display an image.  The method includes providing for presentation of the image displayed by the visual output providing application via the first computing device. (MAHIEU, Para.4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMIN ABEDIN/Primary Examiner, Art Unit 2449